NOT FOR PUBLICATION

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

 DAYS INN WORLDWIDE, INC.,
                                                            Civil Action No. 16-452 (JLL)
                   Plaintiff,

 V.                                                                   OPINION

 B.K.Y.K-II, INC., et a!.,

                   Defendants.


LINARES, Chief District Judge.

       This matter comes before the Court by way of Plaintiff Days Inn Worldwide, Inc.’s Motion

for Partial Summary Judgment, pursuant to Federal Rule of Civil Procedure 56 and Local Civil

Rule 56.1, on its claims for liquidated damages and recurring fees in connection with a licensing

agreement and guaranty entered into by the parties. (ECF No. 38). Defendants B.K.Y.K-II, Inc.,

Bhupendra Bhakta, and Yasmin Sitaran opposed Plaintiffs Motion and filed a Cross-Motion for

Partial Summary Judgment, pursuant to Federal Rule of Civil Procedure 56 and Local Civil Rule

56.1, as to the same claims.     (ECF No. 42). Plaintiff has filed opposition to Defendants’ Cross-

Motion and a reply to Defendants’ opposition. (ECF No. 45). The Court decides this matter

without oral argument pursuant to Federal Rule of Civil Procedure 7$. for the reasons set forth

below, the Court denies both Plaintiffs Motion and Defendants’ Cross-Motion.
                                            I.        BACKGROUND’

    A. Uncontested: The Licensing Agreement & Guaranty

         On or abotit March 30, 2007, Plaintiff and Defendants entered into a licensing agreement

(“the Licensing Agreement”) whereby Defendants would operate a 36-room Days Inn lodging

facility in Pasadena, California for a fifteen-year term. (ECF No. 38-3 (“Pl.’s SMF”)                       ¶J   11, 13).

Though there is a dispute as to whether Defendants read or understood the Licensing Agreement’s

terms, both parties admit that Defendants signed said agreement. (Pl.’s SMF                      ¶   12; ECF No. 42-2

at 2). Pursuant to the Licensing Agreement, Defendants were required to periodically pay Plaintiff

certain recurring fees, which included “royalties, system assessment fees, taxes, interest,

reservation system user fees, and other fees.” (Pl.’s SMF                ¶   14; see a/so ECF No. 38-5 at Ex. A

(“Licensing Agreement”)         §   7, 18.1). For example, Defendants were required to make monthly

royalty payments equaling 5% of the facility’s gross room revenue, as well as pay “System

Assessment Fees.” (Licensing Agreement §sS 7.1.1, 7.1.2).                      Under the Licensing Agreement,

interest on any overdue amount shall be paid to Plaintiff “at the rate of 1 .5% per month or the

maximum rate permitted by applicable law, whichever is less, accruing from the due date until the

amount is paid.” (Licensing Agreement             §   7.3).




 As an initial matter, the Court notes that Defendants have failed to file their response to Plaintiffs statement of
 material facts and their counter-statement of material facts as separate documents from their brief, which is required
 under Local Civil Rule 56.1(a). (See genera//v ECf No. 42-2). The Court will nevertheless accept Defendants’
 statements, and shall cite to Defendants’ counter-statement of material facts listed on pages 9 through 16 in their
 brief as “Defs.’ SMF” accompanied by the relevant paragraph number. As for Defendants’ response to Plaintiffs
 statement of material facts, the Court shall cite to Defendants’ brief and the relevant page number. The Court further
 notes that there are typographical errors in the paragraph numbering of Det SMF starting with paragraph 14.
 which is incorrectly numbered as paragraph 11. The Court shall refer to each of these paragraphs by its proper
 number, not the number reflected in Defs.’ SMf. Going forward, the parties are advised to check for such errors
 and consult the Local Civil Rules before making any submissions. The Court may disregard non-compliant filings
 in the ftaure. See United States v. Eleven Vehicles, Their Equp. & Accessories, 200 F.3d 203, 214 (3d Cir. 2000)
 (“Local court rules play a significant role in the district courts’ efforts to manage themselves and their dockets   .



 it is not an abuse of discretion for a district court to impose a harsh result, such as dismissing a motion or an appeal,
 when a litigant fails to strictly comply with the terms of a local rule”) (citations omitted).
        The Licensing Agreement also stated that Defendants must submit monthly reports

disclosing the amount of gross room revenue for that month and maintain accurate financial

information, books, and records. (Licensing Agreement §sS 3.8, 4.8). Plaintiff would be able to

terminate the Licensing Agreement under various circumstances, including Defendants’ (i) failure

to pay an amount due, (ii) failure to remedy any default of their obligations within 30 days of

receiving written notice, and (iii) “receipt of two or more notices of default” within a one year

period regardless if said default is cured. (Pl.’s SMf   ¶ 20;   Licensing Agreement   §   11.2). In the

event that the Licensing Agreement was terminated, Defendants were tequired to pay liquidated

damages in the amount of S 1,000 per room that Defendants were authorized to operate at that time.

(Licensing Agreement    §     12.1, 18.4). The Licensing Agreement specifically stated that it was

governed by New Jersey law and that the parties consented to the jurisdiction of courts in this

District. (Licensing Agreement §‘ 17.6.1, 17.6.3).

       Though there is a dispute as to whether they understood its terms, Defendants executed a

guaranty (“the Guaranty”) when they entered into the Licensing Agreement. (P1’s SMF             ¶] 26—
28; ECf No. 42-2 at 5). The Guaranty specifically stated that, in the event of a default of the

Licensing Agreement, Defendants shall “immediately make each payment and perform or cause

[Defendants] to perform, each unpaid or unperformed obligation.” (ECF No. 38-5 at Ex. B

(“Guaranty”)). The Guaranty also stated that Defendants shall pay the cost that Plaintiff incurred

in enforcing its rights or remedies under same or the Licensing Agreement, including reasonable

attorney’s fees. (Pl.’s SMf   ¶ 30;   Guaranty).

   B. Plaintiff’s Allegations: Defendants’ Breach of the Licensing Agreement

       According to Plaintiff, Defendants “repeatedly failed to meet [their] financial obligations”

beginning in 2013, thereby breaching the Licensing Agreement. (P1.’ s SMF ¶ 3 1). Plaintiff claims



                                                   3
that it sent two letters in April and July of 2013, notifying Defendants that they owed over

S200,000 in       recutTing fees   and were in breach of the Licensing Agreement. (Pl.’s SMf ¶ 32—33).

These letters supposedly informed Defendants that they had thirty days to cure the default and that

failure to do so could result in the termination of the Licensing Agreement. (Pl.’s SMF ¶J 32—33).

On September 17, 2013, Plaintiff terminated the Licensing Agreement due to Defendants’ alleged

failure to pay the recurring fees, and notified Defendants that they were required to pay Plaintiff

liquidated damages and all recurring fees owed up until the termination. (Pl.’s SMf ¶ 34). Plaintiff

alleges that Defendants have not made any payment of these outstanding amounts. (P1. ‘s SMF            ¶
35).

          Accordingly, Plaintiff brought this action against Defendants on January 27, 2016 seeking

the outstanding reccirring fees, liquated damages, actual damages, attorney’s fees, and       interest in


the total amount of S402,674.15. (P1.’s SMF           ¶ 35—45;   see also ECF No. 1 (reflecting when the

Complaint was filed)). In its Complaint, Plaintiff alleges several counts pertaining to breaches of

the various terms of the Licensing Agreement and Guaranty. (See ECF No. 1            ¶ 25—51).
      C. Defendants’ Allegations: Plaintiff’s Improper Audit of the Property

         Defendants deny that they were in breach of the Licensing Agreement and claim that their

supposed failure to meet financial obligations was based solely on an allegedly improper audit of

the   property.     (Defs.’ SMF    ¶   23; ECf No. 42-2 at 6). Specifically, Defendants claim that they

were audited for a period of January 2010 through October 2012, and further claim that they fully

complied with the auditor. (Defs.’ SMf ¶112—3). After the audit, the auditor allegedly concluded

that Defendants were underreporting the            property’s income,   which was used to calculate the

recurring   fees.    (Defs.’ SMF    ¶ 4).   The auditor had allegedly calculated the new revenue amount

based on the higher occupancy and room rates of three surrounding Days Inn properties, which



                                                        4
Defendants supposedly explained “were in superior locations [in Pasadena] and were high[er] end

properties with amenities not offered by Defendants.” (Defs.’ SMF ¶ 4, 6—7). Defendants further

claim that there was no evidence supporting the conclusion that these three properties were

comparable, in part because they had substantially more rooms than Defendants’ property, i.e., 63,

56, and 75 rooms in comparison to Defendants’ 36 rooms. (Defs.’ SMF           ¶J 22, 28).
          According to Defendants, the auditor also drew several other improper assumptions in

concluding that there was underreported income. For example, the auditor allegedly assumed that

the property had full occupancy at all times of the week. (Defs.’ SMf         ¶   10). Additionally, the

auditor allegedly relied on improper techniques to add an additional amount of unreported income

equaling over $50,000 per month for a period of 33 months. (Defs.’ SMf ¶ 12). Defendants claim

that there were several documents reflecting that they had accurately reported their income to

Plaintiff, including the auditor’s “Tax Test and 0CC and Sales Tax Test,” which did not find any

variance in the amount of income Defendants reported. (Defs.’ SMF        ¶J   13). Defendants further

claim that they explained to the auditor and Plaintiff that any large deposits were in fact added by

Defendants in an attempt “to keep the failing hotel going.” (Defs.’ SMF ¶ 8). Defendants allegedly

showed Plaintiff proof of these cash deposits to substantiate their position that the property was

suffering financially. (Defs.’ SMF     ¶ 9).
          Despite Defendants’ alleged attempts to explain and discuss the matter, the auditor

nevertheless submitted an audit reflecting that Defendants had underreported their income. (Defs.’

SMF   ¶   14). Defendants claim that Plaintiff then billed Defendants around $181,000 based solely

on the findings of the auditor, and demanded payment without further explanation to Defendants.

(Defs.’ SMF    ¶   15). Plaintiff then tenTlinated the Licensing Agreement and brought the current

action.    (Defs.’ SMF   ¶   13).   Defendants allege that there is minimal documentary evidence



                                                   5
supporting the audit of the property. and that they were unable to depose anyone with substantial

personal knowledge of the audit. (See Defs.’ SMF         ¶J   28—40). Defendants also allege that no

documents or experts were provided to substantiate Plaintiffs claims of damages. (See Defs.’

SMf    ¶ 41—45).
                                    II.      LEGAL STANDARD

         Summary judgment is appropriate when, drawing all reasonable inferences in the             non


movant’s favor, there exists no “genuine dispute as to any material fact” and the movant is entitled

to judgment as a matter of law. See fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 255 (1986). “[T]he moving party must show that the non-moving party has failed to

establish one or more essential elements of its case on which the non-moving party has the burden

of proof at trial.” McC’abe 1’. Ernst & Young, LLP. 494 F.3d 418, 424 (3d Cir. 2007) (citing Celotex

Coip. v. Catrett, 477 U.S. 317, 322—23 (1986)).

         The Court must consider all facts and their reasonable inferences in the light most favorable

to   the non-moving party. See Pa. Coal Ass’n v. Babbitt, 63 F.3d 231, 236 (3d Cir. 1995). If a

reasonable juror could return a verdict for the non-moving party regarding material disputed

factual issues, summary judgnient is not appropriate. See Anderson, 477 U.S. at 242-43 (“At the

summary judgment stage, the trial judge’s function is not himself to weigh the evidence and

detennine the truth of the matter but to determine whether there is a genuine issue for trial.”).

                                          III.   ANALYSIS

         To state a claim for breach of contract under New Jersey law, a party must set forth

allegations showing: (1) a contract existed between the parties; (2) a party breached the contract;

(3) the breach resulted in damages; and (4) the party alleging the breach performed its obligations

in accordance   with the contract. frederico v. Home Depot, 507 f.3d 188, 203 (3d Cir. 2007)



                                                  6
(citations omitted). In the absence of any ambiguity, the meaning of a contract can be interpreted

as a matter of law. II. Hass Co.   i’.   Gilbane Bldg. Co., $81 f.2d 89, 92 (3d Cir. 1989) (citations

omitted).

        While neither party argues that the terms of the Licensing Agreement and Guaranty are

ambiguous, there is nevertheless a genuine issue of material fact as to whether Defendants were in

breach of same. The Court reaches this determination because the parties assert two completely

different narratives regarding the alleged breach. On the one hand, Plaintiff argues that Defendants

unequivocally breached the clear terms of the agreements by failing to make timely payments of

the required recurring fees despite receiving due notice. (ECF No. 38-4 at 9, 14). It is undisputed

that the Licensing Agreement required Defendants to make certain payments which equated a

percentage of their facility’s gross room revenue. (See Licensing Agreement      §   7.1.1, 7.1.2, 7.3).

Defendants, on the other hand, argue that the alleged breach was based solely on an audit of

Defendants’ property, which concluded that Defendants underreported income after improperly

over-assessing the property’s value and the amount Defendants owed. (ECF No. 42 at 18—19).

Defendants further argue that they explained to Plaintiff that they were not underreporting or in

breach. (ECF No. 42 at 18). Both arguments are supported by evidence in the record, such as

Defendants’ admission that they have not paid Plaintiff since the termination and communications

indicating that Defendants provided Plaintiff with proof of personal funds they deposited into the

property. (See ECF No. 38-6 at Ex. A ¶ 8; ECf No. 42-3 at Exs. B, L).

       Plaintiff argues that Defendants waived their ability to rely on the allegedly improper audit

as an excuse for their non-payments, because they continued operating cLnder the terms of the

Licensing Agreement after the audit. (ECF No. 45 at 5, 8—10). Plaintiff bases this argument on a

Third Circuit case which states:



                                                    7
                     Under basic contract principles, when one party to a contract feels
                     that the other contracting party has breached its agreement, the non-
                     breaching party may either stop performance and assume the
                     contract is avoided, or continue its performance and sue for
                     damages. Under no circumstances may the non-breaching party
                     stop performance and continue to take advantage of the contract’s
                     benefits.

S&R Coip. v. JifJj;Lztbe Int’l, Inc., 968 F.2d 371., 376 (3d Cir. 1992) (applyingcontractprinciples

to the appeal of a franchisor’s motion for preliminary injunctive relief in a Lanharn Act case).

           The Court is not persuaded to find as a matter of law that Defendants were taking advantage

of the Licensing Agreement. In the case cited by Plaintiff, a terminated franchisee retained the

benefits it was granted under an agreement and argued that its conduct was excused because the

franchisor previously breached said agreement. See id. Here. Defendants appear to have acted

under the Licensing Agreement only while it was in effect, and allegedly communicated with

Plaintiff in an attempt to explain and resolve the supposed breach pre-termination. (See, e.g.,

Defs.’ SMF       ¶ 9.   13; ECF No. 42-2 at 6). Unlike the franchisee in S & R Coip., 96$ F.2d at 377,

Defendants are not        arguing   that their failure to pay is excused based on some breach committed

by Plaintiff, but rather are arguing that there was no breach in the first place because any allegation

of same was based on an improper audit. (ECF No. 42-2 at 18—19). Such an argument is better

left to the fact finder. See Magnet Resources, Inc.             i’.   Summit MRL Inc., 3 18 N.J. Super. 275, 286

(App. Div. 1998) (“Whether conduct constitutes a breach of contract and, if it does, whether the

breach is material are ordinarily jury questions.”) (citations omitted).2

           Furthermore, even if the Court agreed with Plaintiff and found that Defendants were

attempting to excuse their supposed failure to pay, the disputed issues pertaining to the audit and




2
    It should be noted that a finding for Defendants would be equally inappropriate as a finding for Plaintiff, in part
     based on Plaintiffs arguments that there were no miscalculations in the audit and. if one occurred, it was caused by
     Defendants’ failure to comply with the auditor. (ECF No. 45 at I 1—12).

                                                            $
Defendants’ alleged underreporting of income would nevertheless prevent the Court from

determining damages at this time. See, e.g., S & R Corp., 968 F.2d at 377 (“pre-termination

disputes affect the issue of damages”); RNC Svs., Inc. v. Modern Tech. Gip., Inc.. 861 F. Supp. 2d

436, 448 (D.N.J. 2012) (“as genuine issues of material fact exist as to the amount of royalties due,

the court will not award a specific amount of damages at this time.”). Because both parties raise

plausible but contradictory arguments supported by facts in the record, and because these

arguments directly impact the issue of whether or not Defendants breached the Licensing

Agreement and the amount of damages in this case, the Court concludes that there are genuine

issues of material fact which prevent a finding of summary judgment for either Plaintiff or

Defendants.

                                     IV.     CONCLUSION

       For the aforementioned reasons, the Court hereby denies Plaintiffs Motion for Partial

Summary Judgment and Defendants’ Cross- Motion for Partial Summary Judgment.                     An

appropriate Order follows this Opinion.



Dated: November    /9’   201$.




                                                           Judge, United States District Court




                                                 9
